EXHIBIT 24 POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 20, 2014 /s/ Joel F. Gemunder Joel F. Gemunder POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 21, 2014 /s/ Patrick P. Grace Patrick P. Grace POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 21, 2014 /s/ Thomas C. Hutton Thomas C. Hutton POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 18, 2014 /s/ Thomas P. Rice Thomas P. Rice POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 19, 2014 /s/ Donald E. Saunders Donald E. Saunders POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 18, 2014 /s/ George J. Walsh III George J. Walsh III POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 21, 2014 /s/ Frank E. Wood Frank E. Wood POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 20, 2014 /s/ Walter L. Krebs Walter L. Krebs POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 18, 2014 /s/ Andrea R. Lindell Andrea R. Lindell
